UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1671



MINGYING XU; LONGKUI JIN,

                                                         Petitioners,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-362-935)


Submitted:   January 24, 2008           Decided:    February 25, 2008


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jim Li, New York, New York, for Petitioners. Jeffrey S. Bucholtz,
Acting Assistant Attorney General, Blair T. O’Connor, Senior
Litigation Counsel, Jaesa Woods McLin, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mingying Xu and Longkui Jin, natives and citizens of the

People’s Republic of China, petition for review of an order of the

Board of Immigration Appeals (Board) dismissing their appeal from

the immigration judge’s order finding them removable and denying

their   applications   for        asylum,   withholding    from   removal   and

withholding under the Convention Against Torture (“CAT”).                   The

Petitioners challenge the Board’s adverse credibility finding and

claim the Board failed to consider the corroborative evidence.               We

deny the petition for review.

            The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                  8 U.S.C.

§ 1158(a) (2000).    The INA defines a refugee as a person unwilling

or unable to return to her native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).             An applicant can

establish refugee status based on past persecution in her native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2007). Without regard to past persecution, an alien can establish

a   well-founded    fear     of    persecution   on    a   protected    ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).

            An   applicant     has    the   burden    of   demonstrating    her

eligibility for asylum.       8 C.F.R. § 1208.13(a) (2007); Gandziami-


                                      - 2 -
Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                   A

determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a

whole.    INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).              This

court will reverse the Board “only if the evidence presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”        Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).

            We find sufficient evidence supports the Board’s adverse

credibility finding and the record does not compel a different

result. Accordingly, we will not disturb the Board’s denial of the

Petitioners’ applications for asylum and withholding from removal.

Because the Petitioners did not challenge the denial of relief

under the CAT in their brief, the claim is not preserved for

review.     See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6

(4th Cir. 1999).

            Accordingly,   we   deny   the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 3 -